Citation Nr: 1501956	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-28 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1974 to October 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the St. Louis, Missouri RO.  In June 2011 and May 2014, a Veterans Law Judge other than the undersigned remanded the matter for additional development.  The claims file has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

On review of the record, the Board finds that the matter of service connection for left knee disability must again be remanded for evidentiary development.

In the previous [May 2014] remand, the Board found the July 2008 VA examination and medical opinion to be inadequate because the examiner did not address whether the Veteran's service connected right knee and low back disabilities aggravated his left knee disability.  The matter was remanded to obtain an addendum opinion or, if necessary, a new VA examination.

In a July 2014 addendum opinion, the July 2008 VA examiner noted the questions cited in the Board's remand instructions and reviewed the claims file as well as the 2008 examination report.  The examiner noted his July 2008 conclusion that it was not likely that the Veteran's left knee condition was due to his right knee, which is service-connected at 0%, nor was the left knee secondary to his low back, which is service-connected at 10%.  The examiner stated that he took into account the work-related industrial accident of August 1995 which caused a back injury.  The examiner also noted his July 2008 opinion that it was not likely that the Veteran's left knee was due to his military service, but that the left knee condition would be due to his obesity and aging and stress upon the left knee as a result of his obesity.  The examiner concluded that his July 2008 opinions responded to the questions posed in the Board's remand and that he provided what he considered to be an appropriate rationale for his opinions.

Because the VA examiner still did not address whether the Veteran's service connected right knee and low back disabilities aggravated his left knee disability, the Board finds that the July 2014 addendum opinion failed to fulfill the remand instructions and is inadequate.  

It is well-established in caselaw that when remand orders of the Board are not complied with, the Board itself errs in failing to insure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the AOJ has readjudicated the matter on the merits following the July 2014 VA addendum opinion, suggesting that development pursuant to the Board's May 2014 remand has been acceptable and complete.  However, the Board posed very specific questions to the VA examiner on remand, requiring that these certain questions pertinent to the matter on appeal be answered with sufficient rationale.  (When the Board issues specific remand instructions, there generally is a reason for such specificity.)  The actions previously sought by the Board are necessary for a proper adjudication of the Veteran's appeal and there has not been substantial compliance with the remand orders; therefore, the matter must be remanded once again for compliance with the previous order/completion of the actions sought.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of outstanding records pertaining to any relevant treatment the Veteran has received through the VA.  The evidence obtained, if any, should be associated with the claims file.

2. Arrange to have the Veteran scheduled for an examination of his left knee.  The examiner should review the claims file and address each of the following:

a. Is it at least as likely as not (50 percent or greater probability) that the left knee condition was aggravated (i.e., permanently worsened beyond its natural progress) by his service-connected right knee condition? and
b. Is it at least as likely as not (50 percent or greater probability) that the left knee condition was aggravated (i.e., permanently worsened beyond its natural progress) by his service-connected low back condition? and
c. If the opinion is to the effect that the right knee disability and/or back disability aggravated the left knee disability, the examiner should also specify, so far as possible, the degree of left knee disability (pathology/impairment) resulting from such aggravation. 

The examiner is requested to explain the reasons and bases for each opinion provided.

2.  Please ensure that the development sought is completed (there is an appropriate response to each question posed), and should then re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




